Citation Nr: 1523210	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  


FINDING OF FACT

The Veteran's service connected disabilities as likely as not render him unable to gain or maintain any type of substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of entitlement to service connection for posttraumatic stress disorder (PTSD) rated 70 percent disabling and diabetes mellitus rated 20 percent disabling.  The Veteran has a combined rating of 80 percent.  He is, thus, eligible for consideration for a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran underwent VA examination in June 2010 at which time he reported that since his VA examination in May 2009, he had had no remission of his symptoms and had continued to be slightly worse with significant insomnia, taking two or three hours to fall asleep, awaking several times throughout the night, sometimes not being able to fall back to sleep, and not being able to get more than four or five hours of sleep most nights.  The Veteran reported nightmares three or four times per month, flashbacks three or four times per week, anger and irritability issues, decreased energy, and crying spells about two or three times per week.  The Veteran reported having panic attacks about twice per week.  The Veteran reported that the main reason he stopped working, in additional to his eligibility by age was his developing diabetes mellitus.  The Veteran stated that his psychiatric symptoms were about as severe as they were at the time he was working  and that he was not having any major difficulties at work although at times he was feeling stressed and had to "suck it up."  The Veteran denied missing any work during his last year of working because of psychiatric issues.  

After mental status examination which demonstrated no sign of thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias, the examiner diagnosed PTSD with associated panic attacks, depression, and insomnia and assigned a GAF of 50.  The examiner noted that the Veteran had continuous significant symptoms but that from a point of view of functionality, he stated that he had not had any increased symptoms compared to when he was working and that he had no major problems working except for feeling somewhat uncomfortable at times but not to the point where it was significantly interfering with his productivity or reliability.  The examiner opined that it would appear that the Veteran was having no more than mild impairment to occasionally moderate impairment in occupational reliability and productivity if he were to work or attempt to work.

In August 2010, the Veteran reported that his psychiatric symptoms had increased in severity since he stopped working.  He indicated in his August 2010 application for TDIU (VA Form 21-8940) that he had completed 1 year of college in addition to 4 years of high school and 8 years of grade school, and that he was a conductor for CSX Corporation from November 1972 to August 2007.  He also submitted a May 2008 letter indicating that the Railroad Retirement Board's Disability Benefits Division found that the Veteran met the requirements for a disability annuity.

The Veteran underwent VA examination for diabetes mellitus disability in November 2011 at which time the examiner noted that the Veteran seemed to be stable in his medical condition although he was having some polyuria and weight gain issues.  The examiner noted that the Veteran's condition did not affect his usual occupation and did not affect his daily activities.

The Veteran underwent VA PTSD examination in November 2011 at which time he reported bad dreams, flashbacks, intrusive thoughts, and chronic sleep problems with an average of 5 hours of sleep which impact his ability to work, and more specifically his ability to concentrate during the day because of mental and physical fatigue.  Mental status examination demonstrated only depressed mood.  PTSD was diagnosed, and a GAF of 55 was assigned.  The examiner noted that bad dreams and intrusive thoughts about his experiences results in anxiety, poor sleep, and suffering of depression.  The examiner noted that the days that follow nights of no sleep or bad dreams result in mental and physical fatigue which impacts his ability to concentrate on work and other daily tasks.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and normal conversation.  

In support of his claim, the Veteran submitted a June 2012 letter from Dr. Hoeper indicating that psychiatric examination in May 2012 revealed nightmares three to four times per week, flashbacks often with reminders, and panic attacks at least three times per week.  Dr. Hoeper noted that the Veteran averaged four to five hours of sleep per night waking multiple times and often experiencing night sweats.  Dr. Hoeper noted that the Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  He also noted that the Veteran did not socialize at all, that recent memory was severely impaired, that his working memory was 100 percent impaired, and that anger, sadness, and fear came upon him without his understanding why 70 percent of the time.  Dr. Hoeper noted that symptoms indicate that the Veteran's prefrontal cortex was dysfunctional.  Dr. Hoeper noted that the Veteran had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  Dr. Hoeper noted that the Veteran felt depressed 75 percent of the time with low energy and little interest in things, had crying spells 25 percent of the time, angered and agitated easily, and felt helpless and suicidal at times.  Dr. Hoeper opined that because of the Veteran's service-connected PTSD, he was severely compromised in his ability to sustain social and work relationships and considered him permanently and totally disabled and unemployable.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  In fact, although the November 2011 VA examiner did not find the Veteran unable to obtain and maintain gainful employment, he did acknowledge that the days that follow nights of no sleep or bad dreams result in mental and physical fatigue which impacts his ability to concentrate on work and other daily tasks.  In this case, the Veteran has consistently reported poor sleep as well as difficulty with focusing, attention, and concentration.

Accordingly, the Board finds that the competent medical evidence of record, both for and against findings that the Veteran's service connected disorders preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


